Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. Applicant argues that Lim as modified by Kim does not disclose “wherein the first sub-pixel circuit and the second sub-pixel circuit have a substantially same size.  The Examiner respectfully discloses.  The Applicant has overlooked paragraph [0022] of Lim which states “The area of the first pixel circuit regions may be equal to that of the second pixel circuit regions.”  The Examiner takes the position the rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Lim) (US 2018/0047799 A1) in view of Kim et al. (US 2017/0033171 A1).
In regards to claim 1, Lim (Figs. 2, 6-9, 11, 12, 13 and associated text) discloses an organic light emitting diode (“OLED”) display device, comprising: a substrate (item SUB) having a first sub-pixel circuit region (item OLED region to the left or right [Fig. 13], PCR1 or PCR2) including a first driving transistor region (items T1, TP, paragraph 96) and a second sub-pixel circuit region (item OLED region to the left or right, PCR1 or PCR2) including a second driving transistor region (items T1, TP, paragraph 96), wherein the first sub-pixel circuit region (item OLED to the left or right, PCR1 or PCR2)  is located adjacent to the second sub-pixel circuit region (item OLED region to the left or right, PCR1 or PCR2); a first active pattern (items ACT1, ACT) disposed in the first sub-pixel circuit region (item OLED to the left or right, PCR1 or PCR2) on the substrate, the first active pattern (items ACT1, ACT) having a first bent portion (item ACT1, paragraph 116, Figs. 7) in the first driving transistor region (items T1, TP, paragraph 96), the first active pattern (items ACT1, ACT) having a first recess formed by the first bent portion (paragraph 116, Figs. 7) in a direction of a plan surface; a second active pattern (items ACT1, ACT) disposed in the second sub-pixel circuit region (item OLED region to the left or right, PCR1 or PCR2) on the substrate (item SUB), the second active pattern (items ACT1, ACT) having a second bent portion (paragraph 116, Figs. 7) in the second driving transistor region (items T1, TP, paragraph 96), the second active pattern (items ACT1, ACT) having a second recess formed by the second bent portion (paragraph 116, Figs. 7) in the direction in the plan surface; and a first sub-pixel structure (item OLED to the left or right) connected to (by way of BRP2 and BRP1) and disposed on the first active pattern (items ACT1, ACT) in the first sub-pixel circuit region (item OLED region to the left or right, PCR1 or PCR2), and emitting light of a first color; and a second sub-pixel structure (item OLED to the left or right) connected to (by way of BRP2 and BRP1) and (item ACT1, ACT) in the second sub-pixel circuit region (item OLED region to the left or right, PCR1 or PCR2), and emitting a light of second color that is different from the first color, wherein the first sub-pixel circuit (item OLED region to the left or right, PCR1 or PCR2) and the second sub-pixel circuit (item OLED region to the left or right, PCR1 or PCR2) have a substantially same size (paragraph 22), but does not specifically disclose wherein an area of the wherein the area of a first recess is different from a second area of the second recess based on the first color of the light emitted in the first sub-pixel structure and the second color of the light emitted in the second sub-pixel.  Examiner notes that Lim disclose the area of the first pixel circuit regions may be smaller than that of the second pixel circuit regions (paragraph 17, Fig. 2) and the width or length of the second pixel circuit regions may be greater than that of the first pixel circuit regions (paragraphs 18, 64 Fig. 2), therefore the first areas of the first recess being different from a second area of the second recess.  
In regards to claim 1, Kim (paragraphs 9, 84, 88, Figs. 1-3C and associated text) discloses a first sub-pixel structure (items R, G or B) connected to and disposed on the first active pattern (items A1r, A3r, A6g, A1g, A3g, A1b or A3b of L1) in the first sub-pixel circuit region (items R, G or B, Figs. 3A, 3B, or 3C), and a second sub-pixel structure (items R, G or B) connected to and disposed on the second active pattern (items A1r, A3r, A6g, A1g, A3g, A1b or A3b of L1) in the second sub-pixel circuit region (items R, G or B, Figs. 3A, 3B, or 3C).  Kim (paragraph 84) discloses the area of the first, second and third pixel regions are not limited to shapes and may have various shapes and different areas therefore the area of the second recess could be less than the area of the first.  Kim (paragraph 88) discloses that active patterns (items A1r, A3r, A6g, A1g, A3g, A1b or A3b of L1) can be bent in various shapes.
(paragraph 7).
	In regards to claim 2, Lim (Figs. 7, 13 and associated text) discloses wherein the first bent portion (item ACT1, ACT, paragraph, 116, Fig. 7) includes: a first extension (portion of item ACT1 equivalent to Applicant’s item 151_1) extending in a first direction that is perpendicular to an upper surface of the substrate (item SUB); a second extension (portion of item ACT1 equivalent to Applicant’s item 152_1) extending from a first distal end of the first extension in a second direction that is perpendicular to the first direction; and a third extension (portion of item ACT1 equivalent to Applicant’s item 153_1) extending from a first distal end of the second extension (portion of item ACT1 equivalent to Applicant’s item 152_1) in a third direction that is perpendicular to the second direction and is opposite to the first direction, and wherein the first, second, and third extensions (portion of item ACT1 equivalent to Applicant’s items 151_1, 152_1, 153_1) are integrally formed.
	In regards to claim 3, Lim (Figs. 7, 13 and associated text) discloses wherein a space formed by the first, second, and third extensions (portion of item ACT1 equivalent to Applicant’s items 151_1, 152_1, 153_1) is defined as the first recess.
In regards to claim 4, Lim (Figs. 7, 13 and associated text) discloses wherein the first active pattern (item ACT1, ACT, paragraph 116) has a shape that is bent in the first direction in the first driving transistor region (items T1, TP, paragraph 96).
In regards to claim 5, Lim (Figs. 7, 13 and associated text) discloses wherein the second bent portion (item ACT1, paragraph, 116, Fig. 7) includes: a fourth extension (portion of item ACT1 equivalent to Applicant’s item 151_2) extending in the first direction; a fifth extension (portion of item ACT1 equivalent to Applicant’s item 152_2) extending from a first distal end of the fourth extension (portion of item ACT1 equivalent to Applicant’s item 151_2) in the second direction; and a sixth extension (portion of item ACT1 equivalent to Applicant’s item 153_2) extending from a first distal end of the fifth extension (portion of item ACT1 equivalent to Applicant’s item 152_2) in the third direction, and wherein the fourth, fifth, and sixth extensions (portion of item ACT1 equivalent to Applicant’s items 151_2, 152_2, 153_2) are integrally formed.
	In regards to claim 6, Lim (Figs. 7, 13 and associated text) discloses wherein a space formed by the fourth, fifth, and sixth extensions (portion of item ACT1 equivalent to Applicant’s items 151_2, 152_2, 153_2)is defined as the second recess.
In regards to claim 7, Lim (Figs. 7, 13 and associated text) discloses wherein the second active pattern (portion of item ACT1 equivalent to Applicant’s items 151_2, 152_2, 153_2) has a shape that is bent in the first direction in the second driving transistor region (items T1, TP, paragraph 96).
	In regards to claim 8, Lim (Figs. 7, 13 and associated text) discloses wherein the first bent portion has a first width, and the second bent portion has a second width that is less than the first width (paragraph 17).
	In regards to claim 9, Lim (Figs. 2, 6-9, 11, 12, 13 and associated text) discloses wherein the first sub-pixel circuit region (item OLED region to the left or right, PCR1 or PCR2)further includes a first switching transistor region (items T2-T7) surrounding the first driving transistor region (items T1, TP, paragraph 96), and wherein the second sub-pixel circuit region (item OLED region to the left or right, PCR1 or PCR2)further includes a second switching transistor region (items T2-T7) surrounding the second driving transistor region (items T1, TP, paragraph 96).
	In regards to claim 10, Lim (Figs. 7, 13 and associated text) discloses wherein the first active pattern (item ACT1, paragraph, 116, Fig. 7) further includes: a seventh extension (portion of item ACT1 equivalent to Applicant’s item 158_1) disposed in the first switching transistor region (items T1, TP, paragraph 96), the seventh extension (portion of item ACT1 equivalent to Applicant’s item 158_1) being spaced apart from the first bent portion in a fourth direction that is opposite to the second direction, the seventh extension (portion of item ACT1 equivalent to Applicant’s item 158_1) extending in the first direction; and a first protrusion protruded from the seventh extension (portion of item ACT1 equivalent to Applicant’s item 158_1) in the second direction, the first protrusion being coupled to a second distal end that is opposite to the first distal end of the first extension, and wherein the seventh extension (portion of item ACT1 equivalent to Applicant’s item 158_1), the first protrusion, and the first bent portion are integrally formed.
	It would have been obvious to modify the invention to include a seventh extension, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 11, Lim (Figs. 7, 13 and associated text and items) discloses wherein the second active pattern (item ACT1, ACT, paragraph, 116, Fig. 7) further includes: an eighth extension (portion of item ACT1 equivalent to Applicant’s item 158_2) disposed in the second switching transistor region, the eighth extension (portion of item ACT1 equivalent to Applicant’s item 158_2) being spaced apart from the second bent portion in the fourth direction, the eighth  extension (portion of item ACT1 equivalent to Applicant’s item 158_2) extending in the first direction; and a second protrusion protruded from the eighth extension (portion of item ACT1 equivalent to Applicant’s item 158_2) in the second direction, the second protrusion being coupled to a second distal end that is opposite to the first distal end of the fourth extension, and wherein the eighth extension (portion of item ACT1 equivalent to Applicant’s item 158_2), the second protrusion, and the second bent portion are integrally formed.
In regards to claim 12, Lim (Figs. 7, 13 and associated text) discloses a first gate wiring extending in the second direction on the seventh extension (portion of item ACT1 equivalent to Applicant’s item 158_1) of the first active pattern (items ACT1, ACT) and the eighth extension (portion of item ACT1 equivalent to Applicant’s item 158_2) of the second active pattern (item ACT1).
In regards to claim 13, Lim (Figs. 7, 13 and associated text) discloses wherein a first switching transistor (item T5 or T6) is disposed in a portion where the first gate wiring (item GE5 or GE6) crosses the seventh extension, and a second switching transistor (item T5 or T6) is disposed in a portion where the first gate wiring (item GE5 or GE6) crosses the eighth extension.
In regards to claim 14, Lim (paragraphs 96, Figs. 6-9, 11, 12, 13 and associated text) discloses a first gate electrode (item GE1) disposed on the first bent portion (paragraph 116, Figs. 7), wherein the first gate electrode (item GE1) and the first bent portion form a first driving transistor (item T1, TP); and a second gate electrode (item GE1) disposed on the second bent portion (paragraph 116, Figs. 7), wherein the second gate electrode (item GE1) and the second bent portion (paragraph 116, Figs. 7) form a second driving transistor (item T1, TP).
In regards to claim 15, Lim (paragraphs 96, Figs. 6-9, 11, 12, 13 and associated text) discloses wherein the first and second gate electrodes (item GE1) have a same shape.
In regards to claim 16, Lim (paragraphs 96, Figs. 6-9, 11, 12, 13 and associated text) does not specifically disclose wherein a first area where the first gate electrode (item GE1) overlaps the first bent portion (paragraph 116, Figs. 7) is greater than a second area where the second gate electrode (item GE1) overlaps the second bent portion (paragraph 116, Figs. 7).  Examiner notes that Lim disclose the area of the first pixel circuit regions may be smaller than that of the second pixel circuit regions (paragraph17).
However, the applicant has not established the critical nature of a first area where the first gate electrode overlaps the first bent portion being greater than a second area where the second gate electrode overlaps the second bent portion (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number 
In regards to claim 17, Lim (paragraphs 96, Figs. 6-9, 11, 12, 13 and associated text) does not specifically disclose wherein a distance of the first active pattern (item ACT1) that overlaps the first gate electrode (item GE1) is greater than a distance of the second active pattern (item ACT1) that overlaps the second gate electrode (item GE1).  Examiner notes that Lim disclose the area of the first pixel circuit regions may be smaller than that of the second pixel circuit regions (paragraph17).
However, the applicant has not established the critical nature of a distance of the first active pattern (item ACT1) that overlaps the first gate electrode (item GE1) is greater than a distance of the second active pattern (item ACT1) that overlaps the second gate electrode (item GE1) (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
In regards to claim 18, Lim (Figs. 6-9, 11, 12, 13 and associated text) discloses wherein the first sub-pixel structure (item OLED, Fig. 13) includes a first lower electrode (item AD) and a first light emitting layer (item EML) disposed on the first lower electrode (item AD), and the second sub-pixel structure (item OLED, Fig. 13) includes a second lower electrode (item AD) and a second light emitting layer (item EML) disposed on the second lower electrode (item AD).
In regards to claim 19, Lim (Figs. 6-9, 11, 12, 13 and associated text) discloses wherein the first light emitting layer (item EML) emits a red color of light or a green color of light, and the second light emitting layer (item EML) emits a blue color of light (paragraph 165).
In regards to claim 20, Lim (Figs. 6-9, 11, 12, 13 and associated text) discloses wherein the first driving transistor (item T1, TP) and the first active pattern (items ACT1, ACT) form a first sub-pixel circuit (items PCR1 or PCR2, left or right portion of PCL, Fig. 13), and the second driving transistor (item T1, TP) and the second active pattern (item ACT1) form a second sub-pixel circuit (items PCR1 or PCR2, left or right portion of PCL, Fig. 13).
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Lim) (US 2018/0047799 A1).
In regards to claim 21,  Lim (Figs. 2, 6-9, 11, 12, 13 and associated text) discloses an organic light emitting diode (“OLED”) display device, comprising: a first active pattern (items ACT1, ACT) including a first bent portion (paragraph 116, Figs. 7); a second active pattern (items ACT1, ACT) disposed adjacent to the first active pattern, the second active pattern (items ACT1, ACT) including a second bent portion (paragraph 116, Figs. 7);  a first driving transistor (items T1, TP, paragraph 96) including a first gated electrode (item GE) disposed on the first bent portion of the first active pattern (items ACT1, ACT); a second driving transistor (items T1, TP, paragraph 96) including a second gated electrode (item GE) disposed on the second bent portion of the second active pattern (items ACT1, ACT); a first sub-pixel structure (item OLED to the left or right) electrically connected (by way of  BRP1 and BRP2) to the first driving transistor (items T1, TP, paragraph 96), the first sub-pixel structure (item OLED to the left or right) emitting a light of a first color; and  a second sub-pixel structure (item OLED to the left or right) electrically connected (by way of  BRP1 and BRP2) to the second driving transistor (items T1, TP, paragraph 96), the second sub-pixel structure (item OLED to the left or right) emitting a light of a second color that is different from the light of the first color, but does not specifically disclose wherein the distance of the first active pattern (items ACT1, ACT) overlapping the first gate electrode (item GE) is different from a second distance of the second active pattern (item ACT1, ACT) overlapping the second gate electrode (item GE), wherein the first sub-pixel circuit (item OLED region to the left or right, PCR1 or PCR2) and the second sub-pixel circuit (item OLED region to the left or right, PCR1 or PCR2) have a substantially same size (paragraph 22).
	It would have been obvious to modify the invention to include a distance/length of the first active pattern (item ACT1) that overlaps the first gate electrode (item GE) is greater than a distance/length of the second active pattern (item ACT1) that overlaps the second gate electrode (item GE) (open ended range), since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 22, Lim (Figs. 2, 6-9, 11, 12, 13 and associated text) discloses wherein the first bent portion (paragraph 116, Figs. 7) has at least one recess formed by the first (paragraph 116, Figs. 7) has at least one recess formed by the second bent portion in a direction of a plan surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 28, 2021